


110 HR 1736 : To amend the Reclamation Projects

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 1736
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 7, 2007
			 Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Reclamation Projects
		  Authorization and Adjustment Act of 1992 to provide for conjunctive use of
		  surface and groundwater in Juab County, Utah.
	
	
		1.Conjunctive use of surface
			 and groundwater in Juab County, UtahSection 202(a)(2) of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law 102–575) is
			 amended by inserting Juab, after Davis,.
		
	
		
			Passed the House of Representatives June 5,
			 2007.
			Lorraine C. Miller,
			Clerk.Deborah M. Spriggs,
			Deputy Clerk.
		
	
	
	
